WOLLMAN, Justice
(concurring in part, dissenting in part).
I would hold that the trial court erred in ruling that defendant’s statements had been voluntarily given.
As the majority opinion points out, defendant, who is an Indian, has a whole scale I.Q. of 81. Dr. Page testified that this is in the low normal or borderline defective range of intelligence. In addition to Dr. Page’s testimony regarding defendant’s submissiveness towards authority figures, Sister Eleanor Kimball testified that defendant had been a student of hers for two years, that defendant had had a difficult time in school, earning grades of D- and F in her English courses, that defendant is a meek person, and that he tries to give the appearance of pleasing authority.
Likewise, Father William Stolzman, a Catholic priest who had grown very close to defendant and had had hundreds of conversations with him prior to August of 1980, testified that defendant is below average intellectually, that his comprehension is quite slow, that defendant would do anything asked of him to get out of tense situations, and that he basically tries to please people. Father Stolzman has been the parish priest for both the white Catholic Church and the Indian Catholic Church in White River for a number of years. He has worked in the area of Indian adolescent psychology and has had much experience in the area of Indian culture, serving for the past seven years as the chairman of the Medicine Men and Pastors, a local dialogue group. He testified that in common with many young Indian people, defendant, who has no acknowledged father, lacked security, with the result that in Father Stolzman’s opinion defendant would respond, “All right, I will do whatever you want me to do,” in response to a statement from a law enforcement officer to the effect that “I am not going to help you unless you do what I tell you to do.”
Among the trial court’s findings of fact were the following:
XIII
Father Stolzman, based upon his experience with Defendant, offered the opinion that when finally confronted about a given activity, Defendant would truthfully admit his involvement.
XXVIII
Defendant related to Dr. Page, the defense expert, that he didn’t remember much, that he was drunk and that he had entered the house through the front door by pushing in a screen window, and had sex with a woman.
The burden is upon the state to prove beyond a reasonable doubt that a confession or incriminating statement was freely and voluntarily made by the defendant before the same may be introduced into evidence. State v. Thundershield, 83 S.D. 414, 160 N.W.2d 408 (1968).
A finding by the trial court that a confession or incriminating statement was beyond a reasonable doubt voluntarily made is binding upon this court unless we conclude from our review of the record that the finding is clearly erroneous. See, e.g., State v. Hall, 353 N.W.2d 37 (S.D.1984); State v. Caffrey, 332 N.W.2d 269 (S.D.1983), State v. Cowell, 288 N.W.2d 322 (S.D.1980). In reviewing a trial court’s *919finding on voluntariness we consider the evidence in the light most favorable to the finding. State v. Kiehn, 86 S.D. 549, 199 N.W.2d 594 (1972).
In making the determination whether a statement was voluntarily made, the trial court must review the totality of the circumstances surrounding the interrogation. See, e.g., State v. Caffrey, supra; State v. Cowell, supra.
The determination of the voluntariness of a confession is to be made without regard to the truthfulness of the confession. Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964); Rogers v. Richmond, 365 U.S. 534, 81 S.Ct. 735, 5 L.Ed.2d 760 (1961); State v. Thundershield, supra; State v. Volk, 331 N.W.2d 67 (S.D.1983).
In applying the foregoing general principles of law and of appellate review, we must keep in mind the fact that defendant was a seventeen-year-old juvenile at the time the incriminating statements were secured from him. As the United States Supreme Court has written with respect to the determination whether a juvenile has voluntarily waived his constitutional rights,
The totality approach permits — indeed, it mandates — inquiry into all the circumstances surrounding the interrogation. This includes evaluation of the juvenile’s age, experience, education, background, and intelligence, and into whether he has the capacity to understand the warnings given him, the nature of his Fifth Amendment rights, and the consequences of waiving those rights.
Fare v. Michael C, 442 U.S. 707, 725, 99 S.Ct. 2560, 2572, 61 L.Ed.2d 197, 212 (1979). See also State v. Caffrey, supra.
As we pointed out in Caffrey, the United States Supreme Court has stated that the youthfulness of an accused is a significant factor in determining the voluntariness of a confession. Gallegos v. Colorado, 370 U.S. 49, 82 S.Ct. 1209, 8 L.Ed.2d 325 (1962); Haley v. Ohio, 332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224 (1948).
Likewise, we have held that a juvenile’s constitutional right against self-incrimination should be afforded additional protection. State v. Lohnes, 324 N.W.2d 409 (S.D.1982).
If counsel is not present when a confession is obtained from a juvenile, a court must take great care to assure that the confession was voluntary “in the sense not only that it was not coerced or suggested, but also that it was not the product of ignorance of rights or of adolescent fantasy, fright, or despair.” Re Gault, 387 U.S. 1, 55, 87 S.Ct. 1428, 1458, 18 L.Ed.2d 527, 561 (1967).
Defendant was some seventeen years, five months old at the time he was interrogated, having been born on March 6, 1963. There is no indication in the record that he had ever been involved in any type of juvenile court proceedings on prior occasions or that he had had any extensive contacts with law enforcement officers, probation officers, or court officials. Cf. Fare v. Michael C, supra.
Even more significant than defendant’s age and lack of prior contact with law enforcement officials and court proceedings are his low intelligence, his slow comprehension, and his complaisant personality-
Concerning defendant’s low intelligence, there can be no argument. Even Sheriff Brandis acknowledged that defendant was “a little dull.” At best, defendant is in the low normal range of intelligence and may even be in the borderline defective range. That defendant is slow to comprehend is abundantly established by the testimony of Dr. Page, Father Stolzman, and Sister Kim-ball.
Compounding the effect of defendant’s deficit in cognitive ability is his apparent great inner need to satisfy and please those who stand in a position of authority in relation to him. This need may be traced to defendant’s racial, cultural, and familial background, as testified to by Father Stolzman. Whatever its source and cause, however, defendant’s complaisance cannot be overlooked in determining whether his statements were voluntarily made.
*920When considered in the light of the foregoing factors that bear upon defendant’s capacity to knowingly, intelligently, and voluntarily waive his constitutional right against self-incrimination and his right to counsel and to make a free, rational choice to confess, Sheriff Brandis’ statement that “I then told Dennis that I would like to help him if I could, but that if he lied to me I wouldn’t be able to,” takes on a significance that it would not have had had defendant been an older, more experienced, more intelligent, more self-reliant individual. Although the trial court’s conclusion that Sheriff Brandis had not made any direct or implied promises of leniency and had not exerted any improper influence over defendant may be technically correct in terms of a literal reading of Sheriff Brandis’ statement to defendant, I do not believe that it accurately reflects what that statement most probably meant to a person of defendant’s age, experience, intelligence, and personality. Rather, I believe that Dr. Page’s testimony that the statement constituted an implied threat and a promise to help by Sheriff Brandis is a more logical explanation, and I would hold that the statement had the effect of rendering defendant’s answers involuntary within the constitutional meaning of that term. A statement is voluntary if it is the product of a defendant’s free and rational choice. Mincey v. Arizona, 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978); Greenwald v. Wisconsin, 390 U.S. 519, 88 S.Ct. 1152, 20 L.Ed.2d 77 (1968). When measured against this standard, I cannot say beyond a reasonable doubt that defendant’s statements were voluntarily made. Accordingly, I would hold that the admission of the statements in evidence violated defendant’s constitutional right against self-incrimination guaranteed to him by art. VI, § 9 of the South Dakota Constitution.
In reaching this conclusion, which partakes of the nature of a constitutional value judgment, I acknowledge that admittedly this is a close case. I attribute no malevolent motives to Sheriff Brandis. I assume that he conducted the interrogation in a good faith belief that he had fully complied with all constitutional requirements. Had this court opted in State v. Thundershield, supra, to adopt the less stringent preponderance-of-the-evidence test later sanctioned as a matter of federal constitutional law by the United States Supreme Court in Lego v. Twomey, 404 U.S. 477, 92 S.Ct. 619, 30 L.Ed.2d 618 (1972), I might very well have joined in the majority opinion. Also, had the trial court had the opportunity to judge defendant’s comprehension and intelligence on the basis of defendant’s demean- or on the witness stand, the finding of voluntariness would have carried greater weight. SDCL 15-6-52(a). As it is, however, especially in view of the fact that the trial court found it necessary to include as a basis for its finding of voluntariness the irrelevant and inadmissible consideration of the post-interrogation evidence of the truthfulness of defendant’s statements, I cannot agree that beyond a reasonable doubt the statements were voluntarily given.
I concur in the majority opinion’s treatment of the other issues raised in this appeal.